                         UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF IDAHO

  SAINT ALPHONSUS HEALTH
  ALLIANCE, INC. f/k/a ADVANTAGE                 Case No. 1:18-cv-00183-DCN
  CARE NETWORK, INC., an Idaho
  corporation, and SAINT ALPHONSUS               MEMORANDUM DECISION AND
  HEALTH SYSTEM, INC., an Idaho                  ORDER
  corporation, ST. LUKE’S HEALTH
  SYSTEM, LTD. and ST. LUKE’S
  REGIONAL MEDICAL CENTER,
  LTD.,

         Plaintiffs,

         v.

  CORIZON, LLC, f/k/a
  CORRECTIONAL MEDICAL
  SYSTEMS, INC., a Missouri limited
  liability company, and CORIZON
  HEALTH, INC., a Delaware corporation,

         Defendants.


                                  I. INTRODUCTION

      Pending before the Court is a Stipulated Motion to Consolidate Cases. Dkt. 28. In

the instant Motion, Saint Alphonsus, St. Luke’s, and Corizon have stipulated to the

consolidation of the discovery and expert phases of this action and the sister action—

Case No. 1:18-cv-00289-DCN; St. Luke’s Health System, Ltd, et al. v. Corizon, LLC, et

al.—currently pending before the undersigned judge. For the reasons set forth below, the

Court GRANTS the Motion.




MEMORANDUM DECISION AND ORDER - 1
                                   II. BACKGROUND

       On April 25, 2018, Saint Alphonsus filed the instant action against Corizon. Dkt.

1. Broadly speaking, Corizon and the Idaho Department of Correction (“IDOC”) contract

with Saint Alphonsus for health care services for inmates and detainees in the custody of

IDOC. Saint Alphonsus alleges in its Complaint that Corizon underpaid for services it

rendered. For its part, Corizon alleges that certain agreements were no longer in effect

and that it paid Saint Alphonsus appropriate and legal rates for its services.

       On June 28, 2018, St. Luke’s filed a separate Complaint against Corizon. Case

1:18-cv-00289, Dkt. 1. In its Complaint, St. Luke’s alleges substantially similar claims

against Corizon as those made by Saint Alphonsus—that Corizon underpaid for health-

related services it provided inmates. Additionally, St. Luke’s brings four individual

breach of contract claims against Corizon related to four “John Doe” inmates. Corizon

denies all of the allegations and asserts that it fully and fairly compensated St. Luke’s for

all of the services it provided—including those services for the four John Does.

       Separate Case Management Orders were entered in these two cases and discovery

began. Early on in the litigation of both cases, however, the parties informed the Court

that consolidation—in one form or another—was likely. The parties now jointly move for

consolidation of the two cases during the discovery and expert phases.

                                III. LEGAL STANDARD

       Rule 42(a) authorizes a district court to consolidate cases that share “a common

question of law or fact.” Fed. R. Civ. P. 42(a). The Court has broad discretion to order

consolidation, and in exercising that discretion should “weigh[] the saving of time and


MEMORANDUM DECISION AND ORDER - 2
effort consolidation would produce against any inconvenience, delay or expenses that it

would cause.” Huene v. United States, 743 F.2d 703, 704 (9th Cir. 1984).

                                       IV. ANALYSIS

       As this is a joint motion stipulated to by all parties, the Court will not undertake an

in-depth analysis of the relevant consolidation factors, but simply notes that these cases

clearly share common questions of law and fact and consolidation will not cause any

prejudice, inconvenience, or undue delay. To the contrary, consolidation will avoid

duplicative litigation and be an efficient use of judicial resources.

       Accordingly, under Rule 42(a), the Court will order these cases consolidated

during the discovery and expert phases. As the time for trial approaches, the Court and

counsel will determine the best way to proceed with each case and/or whether bifurcation

is necessary.

       In light of consolidation, the Court must reset certain deadlines to bring the cases

in sync. The consolidated deadlines that will apply moving forward are as follows:

       Close of Fact Discovery:            September 20, 2019

       Plaintiffs’ Expert Disclosures:     August 2, 2019

       Defendants’ Expert Disclosures: September 16, 2019

       Plaintiffs’ Rebuttal Experts:       October 21, 2019

       Close of Expert Discovery:          November 14, 2019

       Dispositive Motion Deadline:        November 15, 2019

///

///


MEMORANDUM DECISION AND ORDER - 3
                                   V. ORDER

    IT IS ORDERED:

    1.   The joint Motion to Consolidate Cases (Dkt. 28) is GRANTED.

    2.   Case No. 1:18-cv-00289-DCN, St. Luke’s Health System, Ltd, et al. v.

         Corizon, LLC, et al., is hereby CONSOLIDATED with the above captioned

         case.

    3.   The parties will submit any and all future filings only in Case No. 1:18-cv-

         00183-DCN which is now the LEAD CASE. The Parties will use the case

         caption as it appears herein in all future pleadings. The Clerk of the Court

         shall place a signed copy of this order in the file of Case No. 1:18-cv-

         00289-DCN.


                                            DATED: June 5, 2019


                                            _________________________
                                            David C. Nye
                                            Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 4
